                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                 Plaintiff,

     v.                                   CRIMINAL NO. 1:19CR28-10
                                               (Judge Keeley)

KISHA STARR RIGGS,

                 Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 290),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On   October     24,   2019,   the   defendant,    Kisha   Starr    Riggs

(“Riggs”), appeared before United States Magistrate Judge Michael

J. Aloi and moved for permission to enter a plea of GUILTY to Count

Eight of the Indictment. After Riggs stated that she understood

that the magistrate judge is not a United States district judge,

she consented to tendering her plea before the magistrate judge.

Previously,    this   Court   had   referred   the     guilty   plea    to   the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

     Based upon Riggs’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the plea existed, the magistrate judge found that Riggs was

competent to enter a plea, that the plea was freely and voluntarily
USA v. RIGGS                                                       1:19CR28-10

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 290),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

given, that she was aware of the nature of the charges against her

and the consequences of her plea, and that a factual basis existed

for the tendered plea. The magistrate judge entered a Report and

Recommendation Concerning Plea of Guilty in Felony Case (“R&R”)

(dkt.     no.   290)   finding   a   factual   basis   for   the    plea   and

recommending that this Court accept Riggs’s plea of guilty to Count

Eight of the Indictment.

        The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

        Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Riggs’s guilty plea, and ADJUGES her GUILTY of the crime

charged in Count Eight of the Indictment.

        Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                       2
USA v. RIGGS                                                   1:19CR28-10

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 290),
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

        1.   The Probation Officer shall undertake a presentence

investigation of Riggs, and prepare a presentence report for the

Court;

        2.   The Government and Riggs shall provide their versions of

the offense to the probation officer by November 15, 2019;

        3.   The presentence report shall be disclosed to Riggs,

defense counsel, and the United States on or before December 20,

2019;    however,   the   Probation   Officer   shall   not   disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

        4.   Counsel may file written objections to the presentence

report on or before January 10, 2020;

        5.   The Office of Probation shall submit the presentence

report with addendum to the Court on or before January 17, 2020;

and

        6.   Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the




                                      3
USA v. RIGGS                                                  1:19CR28-10

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 290),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

factual basis from the statements or motions, on or before January

17, 2020.

     The magistrate judge remanded Riggs to the custody of the

United States Marshal Service.

     The    Court   will   conduct    the   sentencing   hearing   for   the

defendant on January 30, 2020 at 2:00 P.M. at the Clarksburg, West

Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 8, 2019


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
